Exhibit 10.38
GLOBAL — EMPLOYEES
AMENDMENT
TO
CERTAIN ALLIED WASTE INDUSTRIES, INC.
EQUITY AWARD AGREEMENTS
     THIS AMENDMENT (the “Amendment”) is made by and between Allied Waste
Industries, Inc., a Delaware corporation (the “Company”) and the individual
specified below (the “Grantee”), to those certain Allied Waste Industries, Inc.
equity award agreements held by Grantee and set forth and described on Exhibit A
attached hereto and incorporated herein (collectively referred to herein as the
“Agreements”).
WITNESSETH:
     WHEREAS, the Company and the Grantee previously entered into the Agreements
set forth on Exhibit A attached hereto;
     WHEREAS, the equity awards underlying the Agreements were issued pursuant
to and under either the Allied Waste Industries, Inc. 1991 Incentive Stock Plan,
as amended from time to time (the “1991 Plan”) or the Allied Waste Industries,
Inc. 2006 Incentive Stock Plan, as amended from time to time (the “2006 Plan”);
     WHEREAS, outstanding awards under the 1991 Plan and the 2006 Plan are
governed under the terms of the 2006 Plan;
     WHEREAS, on June 22, 2008, the Company entered into an Agreement and Plan
of Merger (the “Merger Agreement”) with and among Republic Services, Inc., a
Delaware corporation (“Republic”), and RS Merger Wedge, Inc., a Delaware
corporation and wholly owned subsidiary of Republic (the “Merger Sub”), pursuant
to which Merger Sub will merge with and into the Company (the “Merger”) and, as
a result, the Company will become a wholly owned subsidiary of Republic as of
the Effective Time (as defined in the Merger Agreement);
     WHEREAS, in anticipation of the Merger, and in accordance with the terms
and provisions of the Merger Agreement and the 2006 Plan, the Company and the
Grantee now wish to amend the Agreements to reflect the changes that are
required to be made as a result of such Merger; and
     WHEREAS, the Company and the Grantee wish to amend the Agreements for
purposes of Section 409A of the Internal Revenue Code (i) to eliminate the
Grantee’s right to defer the delivery of shares of common stock otherwise
deliverable upon the exercise of stock options, and (ii) to provide that the
Agreement shall be interpreted in a manner consistent with the awards satisfying
the requirements of Section 409A.
     NOW, THEREFORE, except as otherwise specifically provided, effective as of
the Effective Time of the Merger, the Agreements shall be amended as follows:

 



--------------------------------------------------------------------------------



 



     1. Definitions. With respect to certain definitions contained in the
Agreements, the following shall apply: (a) any references to “Company” and/or
“Allied Waste Industries, Inc.” shall be to Republic Services, Inc., (b) any
references to the “Board” or “Board of Directors” shall be to the Board of
Directors of Republic Services, Inc., (c) any references to the “Committee”
shall be to the Compensation Committee of the Board of Directors of Republic
Services, Inc., (d) any references to the “Allied Waste Industries, Inc. 1991
Incentive Stock Plan, as amended” or the “Allied Waste Industries, Inc. 2006
Incentive Stock Plan, as amended,” shall be to the Republic Services, Inc. 2006
Incentive Stock Plan, as amended (f/k/a the Allied Waste Industries, Inc. 2006
Incentive Stock Plan, as amended), (e) any references to “Shares” or “Stock” or
“Common Stock” shall be with respect to shares of the common stock of Republic
Services, Inc., as adjusted, in accordance with the Plan and as described in
Section 2 or Section 3 below, as applicable; (f) any references to “Options”
shall be with respect to shares of the common stock of Republic Services, Inc.,
as adjusted, in accordance with the Plan and as described in Section 2 below;
and (g) any references to “Restricted Stock”, “Restricted Stock Units” or “RSUs”
shall be with respect to shares of common stock of Republic Services, Inc., as
adjusted, in accordance with the Plan and as described in Section 3 below.
     2. Option Awards. With respect to those Agreements that provide for
Options, the following shall apply: (a) the number of those shares of the common
stock of Allied Waste Industries, Inc. subject to the Agreement that remain
outstanding at the Effective Time of the Merger (the “Allied Shares”) shall be
adjusted, effective as of the Effective Time, so that the number of shares of
common stock of Republic Services, Inc. subject to the Agreement on and after
the Effective Time shall equal the number of Allied Shares multiplied by 0.45
(rounded to the nearest whole share); (b) the exercise price per share provided
for in each Agreement shall be adjusted, effective as of the Effective Time, to
equal (i) the exercise price per Allied Share otherwise purchasable pursuant to
the Option, divided by (ii) 0.45 (rounded to the nearest whole cent); and
(c) any unvested portion of an Option that remains outstanding immediately prior
to the Effective Time shall become immediately and fully vested as of the
Effective Time.
     3. Restricted Stock and RSU Awards. With respect to those Agreements that
provide for Restricted Stock or Restricted Stock Units, (a) the number of shares
of the common stock of Allied Waste Industries, Inc. subject to the Agreement
that remain outstanding at the Effective Time of the Merger (the “Allied
Shares”) shall be adjusted, effective as of the Effective Time, so that the
number of shares of common stock of Republic Services, Inc. subject to the
Agreement on and after the Effective Time shall equal the number of Allied
Shares multiplied by 0.45 (rounded to the nearest whole share); and (b) any
unvested portion of Restricted Stock or Restricted Stock Units that remain
outstanding immediately prior to the Effective Time shall become immediately and
fully vested as of the Effective Time.
     4. Stock Option Deferral. Any Agreement that contains a provision that
allows for a deferral of the delivery of shares of common stock otherwise
deliverable upon exercise of the Option shall be amended to delete such
provision effective as of the earlier of (i) the Effective Time or
(ii) December 31, 2008.
     5. Section 409A. It is intended that the awards granted pursuant to the
Agreements either comply with the requirements of Section 409A of the Code or
fall within an exception to

-2-



--------------------------------------------------------------------------------



 



Section 409A. The provisions of this Amendment and the Agreements shall be
interpreted and construed in a manner consistent with these intentions after the
date reflected below.
     6. In all other respects, the Agreements shall remain unchanged by this
Amendment.
     IN WITNESS WHEREOF, the Company and the Grantee has caused this instrument
to be executed on the date set forth below.

            ALLIED WASTE INDUSTRIES, INC., a
Delaware corporation
      By:         Name:         Its:             GRANTEE
                           DATE:               

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
EQUITY AWARD AGREEMENTS

